In a proceeding pursuant to Family Court Act article 10, the maternal grandmother appeals from *671an order of the Family Court, Westchester County (Cooney, J.), dated March 4, 2004, which extended the placement of the child Anthony O. with the Westchester County Department of Social Services for a period of one year. Assigned counsel has submitted a brief in accordance with Anders v California (386 US 738 [1967]), in which he moves to be relieved of the assignment to prosecute this appeal.
Ordered that the appeal is dismissed as academic, without costs or disbursements; and it is further,
Ordered that the counsel’s application to withdraw as counsel is dismissed as academic.
This appeal must be dismissed as academic because the order appealed from expired by its own terms on March 4, 2005, and was replaced by a subsequent order extending placement (see Matter of Anthony O., 8 AD3d 573 [2004]; Matter of Garth S., 309 AD2d 940, 941 [2003]; Matter of Fatima Me., 292 AD2d 532, 533 [2002]).
Contrary to the appellant’s contentions raised in her supplemental pro se brief, the underlying finding of neglect is not reviewable on this appeal from the order extending placement (see Matter of G. Children, 293 AD2d 470, 471 [2002]). H. Miller, J.P., Crane, Krausman, Rivera and Lifson, JJ., concur.